Case 20-10846 Doc 594 Filed 12/08/20 Entered 12/08/20 09:21:35 Main Document Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT

                                    EASTERN DISTRICT OF LOUISIANA

    IN RE:                                                   §
                                                             §             CASE NO. 20-10846
    THE ROMAN CATHOLIC CHURCH                                §
    OF THE ARCHDIOCESE OF NEW                                §             SECTION “A”
    ORLEANS,                                                 §
                                                             §             CHAPTER 11
                           1
                DEBTOR.                                      §
                                                             §


                    ORDER GRANTING EX PARTE MOTION FOR EXPEDITED
                              HEARING ON SALE MOTION

            This matter coming before the Court on the Ex Parte Motion for Expedited Hearing on

   Sale Motion (the “Motion for Expedited Hearing”) [ECF Doc. 593], it appearing that good cause

   exists for granting the Motion for Expedited Hearing:

            IT IS ORDERED that:

       1. The Motion for Expedited Hearing is GRANTED.

       2. There will be a telephonic hearing on Thursday, December 17, 2020, at 1:30 P.M. before

   the Honorable Meredith S. Grabill, United States Bankruptcy Court for the Eastern District of

   Louisiana to consider the Debtor’s Expedited Motion for Authority to Sell Immovable Property,

   Free and Clear of All Liens, Interests, and Encumbrances Pursuant to Section 363(b) and 363(f)

   of the Bankruptcy Code [ECF Doc. 592]. The Section A dial-in information is 1-888-684-8852;

   Access Code: 9318283.

            IT IS FURTHER ORDERED that any written objection/response to the Motion is to be

   filed not later than 5:00 p.m. on December 15, 2020.


            1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place
   of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.
Case 20-10846 Doc 594 Filed 12/08/20 Entered 12/08/20 09:21:35 Main Document Page 2 of 2




             IT IS FURTHER ORDERED that movant shall immediately serve a copy of this Order,

   the Motion for Expedited Hearing, and the Expedited Motion for Sale of Property on the required

   parties who will not receive notice through the ECF System pursuant to the Federal Rules of

   Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service to that

   effect.

             New Orleans, Louisiana, December 7, 2020.



                                               MEREDITH S. GRABILL
                                               UNITED STATES BANKRUPTCY JUDGE
